Hurt, J.
The appellant, Crews, was prosecuted to conviction for pursuing the occupation of selling intoxicating liquors in quantities less than one quart, without obtaining a license therefor. Art. 110 of the Penal Code provides: “ Any person who shall pursue any occupation, calling, or profession, or do any act taxed by law, without first obtaining a license therefor, shall be fined in any sum not less than the amount of the taxes so due, and not more than double that sum.” By article 4665 of the Revised Statutes the amount for pursuing the occupation of selling intoxicating liquors in quantities less than one quart is fixed at two hundred and fifty dollars. This is the State tax. Articles 4666 and 4668 authorize the commissioners of the several counties to levy taxes equal to one-half of the State tax. The commissioners cannot go beyond one-half, and are not compelled to levy any tax upon those occupations.
Whilst the information charges that the amount due and unpaid is two hundred and eighty dollars, it fails to inform us whether these are State or county taxes. This is fatal; for, if county taxes, the indictment or informa*293tian must charge the levy by the commissioners. The levy and the amount levied must not only be charged, but the State must prove these allegations. Spears v. State, 8 Texas Ct. App. 467; State v. McCormick, 22 Texas, 297; Osborn v. State, 33 Texas, 545; Thorp v. State, 28 Texas, 696. The appellant moved to quash, and also in arrest of judgment. These motions were overruled by the court and exceptions taken. This was error for which the judgment is reversed and the cause remanded.

Reversed and remanded.